16-135-cv
Jones v. County of Westchester

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a
summary order filed on or after January 1, 2007, is permitted and is
governed by Federal Rule of Appellate Procedure 32.1 and this Court’s
Local Rule 32.1.1. When citing a summary order in a document filed with
this Court, a party must cite either the Federal Appendix or an electronic
database (with the notation “Summary Order”). A party citing a summary
order must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 7th day of February, two thousand and seventeen.

Present:
               PETER W. HALL,
               CHRISTOPHER F. DRONEY,
                          Circuit Judges,
               ALISON J. NATHAN,*
                          District Judge.


LATONIA JONES,      INDIVIDUALLY AND ON BEHALF OF
HER MINOR CHILD D.J.


                       Plaintiff-Appellant,

               v.                                                           16-135-cv

COUNTY OF WESTCHESTER, ROSA HAZOURY, ELKE
KNUDSEN,

                       Defendants-Cross Defendants-
                       Appellees,




*Judge Alison J. Nathan, United States District Court for the Southern District of New York, sitting
by designation.

                                                 1
16-135-cv
Jones v. County of Westchester

LISA COLIN,

                    Defendant-Cross Claimant-
                    Appellee.


For Appellant:           MICHAEL D. METH, Meth Law Offices, P.C., (Stephen
                         Bergstein, Bergstein & Ullrich, LLP on the brief), Chester,
                         New York.

For Defendants-
Cross Defendants-
Appellees:               LINDA TRENTACOSTE, Associate County Attorney, (James
                         Castro-Blanco, Chief Deputy County Attorney, Allison
                         Burns, Assistant County Attorney on the brief), for Robert
                         F. Meehan, Westchester County Attorney, White Plains,
                         New York.

For Defendant-
Cross Claimant-
Appellee:                WILLIAM MARTIN, Martin & Colin, P.C., White Plains,
                         New York.


      Appeal from an order of the United States District Court for the Southern

District of New York (Román, J.).

      UPON       DUE    CONSIDERATION,          IT   IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the stay is VACATED and the case is

REMANDED for further proceedings.

      This is an appeal from a stay imposed by the district court based on its

invocation of the abstention doctrine first announced in Younger v. Harris, 401 U.S.
37 (1971). We review the district court’s decision to abstain de novo. Falco v.

Justices of the Matrimonial Parts of the Supreme Court of Suffolk Cty., 805 F.3d
425, 427 (2d Cir. 2015). We assume the parties’ familiarity with the underlying


                                         2
16-135-cv
Jones v. County of Westchester

facts, the procedural history, the district court’s rulings, and the arguments

presented on appeal.1

       Although they are courts of limited jurisdiction, federal courts have a

“virtually unflagging obligation . . . to exercise the jurisdiction given [to] them.”

Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

Younger abstention, however, is one of the “extraordinary and narrow exception[s],”

id. at 813, 817, to that obligation. Younger abstention seeks to avoid federal court

interference with ongoing state criminal prosecutions, state-initiated civil

enforcement proceedings, and state civil proceedings that involve the ability of state

courts to perform their judicial functions. Sprint Commc’ns, Inc. v. Jacobs, 134 S.

Ct. 584, 591 (2013) (defining “Younger’s scope”); see generally Younger, 401 U.S. at

43–45.

       The Supreme Court has noted that “the extent to which the Younger doctrine

applies to a federal action seeking only monetary relief” is an open question.

Deakins v. Monaghan, 484 U.S. 193, 202 (1988). But because Younger abstention

focuses primarily on federal courts interfering with and disrupting ongoing state

proceedings, we have in the past held that abstaining from cases involving efforts

only to obtain money damages is inappropriate. See, e.g., Kirschner v. Klemons, 225
F.3d 227, 238 (2d Cir. 2000) (“[W]e hold that Younger abstention is not appropriate


1 This Court exercises jurisdiction over this appeal of the district court’s non-final order to stay
because our appellate jurisdiction under § 1291 has long been given a “practical rather than a
technical construction,” so that a court may exercise appellate jurisdiction over a collateral order if
the decision is “too important to be denied review and too independent of the cause itself to require
that appellate consideration be deferred until the whole case is adjudicated.” Cohen v. Beneficial
Indus. Corp., 337 U.S. 541, 546 (1949). This is one of those cases.

                                                  3
16-135-cv
Jones v. County of Westchester

with respect to Kirschner’s claim for money damages under § 1983 . . . because it is

a claim for money damages and not for declaratory or injunctive relief.”); Rivers v.

McLeod, 252 F.3d 99, 101–02 (2d Cir. 2001) (per curiam) (“[A]pplication of the

Younger doctrine is inappropriate where the litigant seeks money damages for an

alleged violation of § 1983.”). That principle applies with equal force to this case.

      The parties were clear in their briefs, and reaffirmed at oral argument, that

this is a suit for money damages—and money damages only—based on alleged

conduct that occurred in the past. There appears to be little chance that a potential

award of money damages would interfere with or disrupt the permanency

proceedings that are ongoing in Westchester County Family Court—proceedings

concerned with determining the current health, well-being, status, and placement of

the minor D.J. See Fam. Ct. Act § 1089. That the permanency proceedings may

involve some of the same subject matter as this suit, such as D.J.’s treatment and

care while in the custody of the Westchester County Department of Social Services,

presents no bar to the district court’s adjudication of the claims. See Sprint, 134 S.

Ct. at 588. We therefore conclude that abstention in this case was inappropriate.

      We express no view on the merits of the underlying claims. Although the

parties expended much energy “debating” whether the complaint states claims upon

which relief can be granted, the Oxford Union this is not. The sole question before

us is whether the district court properly invoked Younger abstention and stayed the




                                           4
16-135-cv
Jones v. County of Westchester

case. We answer that question in the negative. Accordingly, the district court’s stay

order is VACATED, and the case is REMANDED for further proceedings.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                         5